Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-023154, filed on 02/13/2019 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Sung-Hoon Kim on 11/04/2021.

The claims in the application has been amended as follows:
In claim 1, line 9-10, the limitation “the base member fixes the biasing means in a compressed state by a detachable mechanical connection to the cylindrical plunger” has  --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-7 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a tensioner having the particular structure recited within independent claim 1. More specifically, a tensioner comprising a base member that is detachably connect to the rear end opening of a cylindrical plunger via a mechanical connection that is configured as a threaded engagement, light press-fit, or a pin connection; and a biasing means fixed in a compressed state within an oil chamber formed inside said cylindrical plunger due to the mechanical connection between the base member and the cylindrical plunger; wherein, the tensioner is placed in a usable/ operational condition by disengaging said mechanical connection between the base member and the cylindrical plunger so as to release the spring force of the biasing means. As set forth in the previous office action (date 07/28/2021), Kunimatsu et al. (U.S. PGPUB 2016/0290447A1) and Tanaka (International Patent Publication WO2020/032094A1) appears to be the closest related prior art disclosures to applicant’s claimed invention that teach a tensioner comprising a base member coupled to the rear end opening of a cylindrical plunger though a detachable mechanical connection. However, both Kunimatsu et al. and Tanaka fail to teach, the detachable mechanical 
Accordingly, the tensioner claimed by the applicant within claims 1-7 is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
							/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654                                                                                                                    
/R.J.D./Examiner, Art Unit 3654